Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on October 20, 2021 has been entered. Claims 1-12, 14-18 and 20-22 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20 depends on cancelled claim 19.  Therefore, claim 20 line 1, the phrase “The method according to claim 19” should change to - - The method according to claim 18 - -. 

Allowable Subject Matter
Claims 1-12, 14-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to De Dea et al. [US 20130306110 A1] teaches a collector mirror of an extreme ultraviolet light source is cleaned by removing the collector mirror from a chamber of the extreme ultraviolet light source; mounting the collector mirror to a carrier; inserting the carrier with the collector mirror into a cleaning tank; applying a 
The prior art to Hoekerd et al. [US 20110080567 A1] teaches the cleaner may include water, one or more solvents selected from the group comprising: a glycol ether, an ester, an alcohol or a ketone, and a surfactant. In an embodiment, the water is clean, for example the water may be ultra-pure water. The solvent should be chosen to have a reasonable match with the contamination that is to be removed. This can be determined, for example, using the Hansen theory (see, for example, Hansen Solubility Parameters. Typically, the solvent will have a match, determined using the Hansen theory, of at least 50% (i.e. it will be positioned near the center of the Hansen solubility sphere). 
The prior art to Moriya et al. [US 20100025231 A1] teaches an optical element cleaning method, and an optical element cleaning device, for cleaning an optical element having adhered thereon scattered material, generated together with EUV (extreme ultraviolet) light, in an EUV light source device employed as a light source in exposure apparatuses. 
The prior art to Taniguchi et al. [US 6496257 B1] teaches the contamination is removed mechanically by rubbing the soft section 34 of the cleaning member 8 and the objective lens OB against each other. However, it may also be possible to use a porous (foam) material as the soft section 34, and to rub the objective lens OB against the porous soft section 34 impregnated with a cleaning solution comprising, for example, a solvent for a photosensitive agent (Para 46). The soft section 34 comprises a material 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of cleaning an extreme ultraviolet lithography collector as claimed, more specifically, the method comprising steps of applying by a flexible arm, while the extreme ultraviolet lithography collector is in an
extreme ultraviolet radiation source chamber, a cleaning composition to a surface of the
extreme ultraviolet lithography collector having debris on the surface of the collector, wherein the cleaning composition comprises: a major solvent having Hansen solubility
parameters of 25 > .delta.sub.d > 15, 25 > .delta.sub.p > 10, and 30 > .delta.sub.h > 6; and an acid having an acid dissociation constant, pKa, of -15 < pKa < 4; removing the debris from the surface of the collector; and removing the cleaning composition from the extreme ultraviolet radiation source chamber, wherein the flexible arm has a free end, the cleaning composition is applied to the surface of the extreme ultraviolet lithography collector by using a cleaning cloth impregnated with the cleaning composition, and the cleaning cloth is attached to the free end of the flexible arm, as required by claim 1.
	With regard to claim 12, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of cleaning an extreme ultraviolet lithography collector as claimed, more specifically, the method comprising steps of applying by a flexible arm, while the extreme ultraviolet lithography collector is in an extreme ultraviolet radiation source chamber, a cleaning composition to a surface of the

endoscope; removing the debris from the surface of the collector; and removing the cleaning composition from the extreme ultraviolet radiation source chamber, wherein the endoscope has a flexible arm with a free end, the cleaning composition is applied to the surface of the collector using a cleaning cloth impregnated with the cleaning composition, and the cleaning cloth is attached to the free end of the flexible arm of the
endoscope, as required by claim 12.
	With regard to claim 18, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of servicing an extreme ultraviolet radiation source as claimed, more specifically the method comprising steps of determining a reflectivity of a collector in an extreme ultraviolet radiation source chamber; removing debris from a surface of the collector by applying, by a flexible arm, a cleaning  composition to a surface of a collector while the collector is in the chamber when the
reflectivity of the collector is a below a threshold value; and filling a target droplet generator in the extreme ultraviolet radiation source with target droplet source material while removing the debris from the surface of the collector, wherein the cleaning composition comprises: a first solvent having Hansen solubility parameters of 25 > .delta.sub.d > 15, 25 > .delta.sub.p > 10, and 30 > .delta.sub.h > 6; and an acid having an acid dissociation constant, pKa, of -15 < pKa < 4; wherein the flexible arm has a free end, the cleaning composition is applied to the surface of the collector by using a cleaning cloth impregnated with the cleaning composition, and the cleaning cloth is attached to the free end of the flexible arm, as required by claim 18.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882